Title: From John Adams to James McHenry, 22 April 1799
From: Adams, John
To: McHenry, James



Sir
Quincy April 22d 1799

Inclosed is a letter from Mr. Wingate recommending the Rev. Seth Noble to be a chaplain in the army. I pray you to record & file this application with all others of a similar nature & to inform me what you propose to do respecting the appointment of chaplains. I am well disposed to give credit to Mr. Wingates recommendations & to give the appointment to Mr. Noble, if there is room & occasion.
Inclosed also are papers from Dr. Welsh well known to you requesting an appointment as an Hospital Surgeon which I suppose he is on the whole better intitled to than any other.

J.A.